United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF THE AIR FORCE, 283rd
COMBAT COMMUNICATIONS SQUADRON,
DOBBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0653
Issued: November 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On February 1, 2019 appellant filed a timely appeal from a January 17, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 17, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 26, 2018 appellant, then a 43-year-old security manager, filed a traumatic injury
claim (Form CA-1) alleging that on January 2, 2018 he injured his lower back while in the
performance of duty. He explained that when he lifted an elliptical machine off of a furniture dolly
with the help of another person, the machine slipped, causing appellant to quickly adjust, which
jarred his back and caused sciatic nerve damage. On the reverse side of the claim form, the
employing establishment acknowledged that the incident occurred while appellant was in the
performance of duty. It further indicated that appellant stopped work on January 2, 2018 and
returned to work on January 8, 2018.
On July 3, 2018 OWCP received appellant’s hospital records indicating that he was seen
in the emergency room for right leg pain, right lower back pain, and intermittent numbness.
Appellant indicated that on December 26, 2017 while he was carrying an elliptical machine he had
to shift his back, which resulted in immediate muscle spasms and pain in his right lower back. He
reported that the pain had improved, but he still experienced numbness in his right leg when sitting
for a significant period of time. The records also noted that the “current episode” of his pain began
gradually and over two days ago, and that the issue occurs on a daily basis and was related to his
twisting and lifting heavy objects. They documented that the pain was in appellant’s lumbar spine
and was moderate, but shooting and stabbing radiated to the right thigh, and worsened with
particular positions. The records recorded that other symptoms included paresthesias, leg pain,
and numbness.
Dr. Jay P. Patel, a Board-certified diagnostic radiologist, found that appellant experienced
pain in his lumbar back, and in an anatomy diagram he circled the lower right back to indicate
where appellant’s pain was located. He found that appellant’s lumbar back had “normal range of
motion, no tenderness, no bony tenderness, no swelling, no edema, no deformity, no laceration, no
spasm and normal pulse.” An x-ray of appellant’s lumbar spine indicated that his “vertebral body
heights and alignments are maintained. No acute fracture or dislocation. Soft tissues are otherwise
grossly unremarkable,” and “no acute osseous abnormalities.”
A nurse practitioner, Eleanor E. Girodo, indicated that appellant had lumbar radiculopathy
and diagnosed appellant with right-sided sciatica and acute right-sided low back pain. She
prescribed medication and provided follow-up advice. The nurse practitioner additionally
recorded that appellant would be able to return to work on January 5, 2018. The records indicated
that appellant was also diagnosed with hypertension and skin paresthesia and discharged on
January 3, 2018.
In a December 13, 2018 development letter, OWCP advised appellant that, when his claim
was received, it appeared to be a minor injury that resulted in minimal or no lost time from work.
The claim was administratively approved to allow payment for limited medical expenses, but the
merits of the claim had not been formally adjudicated. OWCP advised appellant that his claim
was being reopened due to unpaid bills. However, additional evidence was required in support of
his claim for compensation benefits. OWCP advised appellant of the type of factual and medical
evidence needed and provided a questionnaire for his completion. It afforded him 30 days to
submit the requested evidence.

2

On January 10, 2019 appellant called OWCP and indicated that he was injured on
December 26, 2017 and went to see a physician on January 2, 2018. The claims examiner
memorialized the conversation in a memorandum (Form CA-110). Additionally, appellant
submitted an undated incident report signed by his supervisor, his unit safety representative, and
his commander. The report indicated that on December 26, 2017 while in the performance of duty
appellant and another sergeant were transporting an elliptical machine to the new gym area with a
dolly, and when they removed the elliptical machine from the dolly the machine moved quickly,
causing appellant to strain his back. The report listed the other sergeant involved in the incident
as a witness.
By decision dated January 17, 2019, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that he sustained an injury in the performance of
duty, as alleged. It noted that he had not returned OWCP’s development questionnaire, which was
needed to clarify the contradicting evidence on the date of the employment injury. OWCP
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must

3

Supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
8

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

3

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.10 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established. An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.11
ANALYSIS
The Board finds that the case is not in posture for decision.
On his June 26, 2018 Form CA-1, appellant alleged that he injured his lower back on
January 2, 2018 when he lifted an elliptical machine off of a furniture dolly with the help of another
person, and the machine slipped, causing him to quickly adjust. However, appellant’s January 3,
2018 emergency room treatment records reflected that he reported having been injured on
December 26, 2017 while carrying an elliptical machine. OWCP subsequently requested that
appellant clarify the discrepancy regarding the date of injury, and provided him a factual
questionnaire to complete and submit. Although appellant did not return the factual questionnaire,
he telephoned OWCP (CA-110 notes) on January 10, 2019 and advised that he was injured on
December 26, 2017. He also submitted an employing establishment incident report, which
indicated that he and another employee were transporting an elliptical machine on a dolly when
the machine moved quickly, causing appellant to strain his back.
The Board finds that appellant established that the incident involving the elliptical machine
occurred as alleged, on December 26, 2017. The employing establishment incident report, coupled
with the contemporaneous January 3, 2018 emergency room treatment records, as well as
appellant’s subsequent clarification establish that the alleged incident occurred on
December 26, 2017. Moreover, appellant has provided a single account of the mechanism of
injury that has not been refuted by any evidence in the record.12 As noted above, a claimant’s
statement that an injury occurred at a given time and place, and in a given manner is of great

9
A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 7.
10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

11

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

12

B.S., Docket No. 19-0524 (issued August 8, 2019).

4

probative value and will stand unless refuted by strong or persuasive evidence.13 The Board
therefore finds that appellant has established that the December 26, 2017 employment incident
occurred in the performance of duty, as alleged.
As appellant has established that the December 26, 2017 employment incident factually
occurred, the question becomes whether this incident caused a personal injury.14 The Board will,
therefore, remand the case for consideration of the medical evidence. Following this and other
such further development as deemed necessary, OWCP shall issue a de novo decision addressing
whether appellant has met his burden of proof to establish an injury or condition causally related
to the accepted December 26, 2017 employment incident.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 17, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: November 21, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

Supra note 11.

14

Supra note 12.

5

